AFFIRM; and Opinion filed October 30, 2013.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00063-CR

                              ROBBIE WILLIAM LEE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law
                                  Rockwall County, Texas
                               Trial Court Cause No. 2-12-287

                               MEMORANDUM OPINION
                           Before Justices Bridges, Fillmore, and Lewis
                                    Opinion by Justice Lewis

       Robbie William Lee waived a jury and pleaded guilty to assault involving family

violence with a prior assault-family violence conviction. The trial court assessed punishment at

ten years’ imprisonment. On appeal, appellant’s attorney filed a brief in which he concludes the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /David Lewis/
                                                     DAVID LEWIS
                                                     JUSTICE




Do Not Publish
TEX. R. APP. P. 47

130063P.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ROBBIE WILLIAM LEE, Appellant                      Appeal from the County Court at Law of
                                                   Rockwall County, Texas (Tr.Ct.No. 2-12-
No. 05-13-00063-CR       V.                        287).
                                                   Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Fillmore participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 30, 2013.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE




                                            -3-